Exhibit 10.2
     AMENDMENT AGREEMENT NO. 2 dated as of May 2, 2011 (this “Amendment”), with
respect to the Fifth Amended and Restated Credit Agreement dated as of March 4,
2010, as amended by Amendment Agreement No. 1, dated as of May 26, 2010 (as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among REGENCY GAS SERVICES LP, a Delaware
limited partnership, REGENCY ENERGY PARTNERS LP, a Delaware limited partnership,
the Subsidiary Guarantors, the Lenders, WELLS FARGO BANK, N.A. (as successor to
Wachovia Bank, National Association), as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”), WELLS FARGO BANK,
N.A. and Bank of America, as issuing banks (each in such capacity, the “Issuing
Bank”), WELLS FARGO BANK, N.A. (as successor to Wachovia Bank, National
Association) as swingline lender (in such capacity, the “Swingline Lender”), and
the other arrangers and agents party thereto.
     A. Regency Energy Partners LP (“Regency MLP”) (through Regency Gas Services
LP, through Regency Midstream LLC, a Delaware limited liability company
(“Midstream”)) and Energy Transfer Partners, L.P. (“ETP”) (through La Grange
Acquisition, L.P. (“La Grange”)) have previously formed ETP-Regency Midstream
Holdings, LLC (the “LDH Joint Venture”), whose membership interests are held 70%
by La Grange and 30% by Regency Midstream. Pursuant to the terms of a purchase
agreement dated as of March 22, 2011 by and between the LDH Joint Venture and
Louis Dreyfus Highbridge Energy LLC, the LDH Joint Venture will acquire (the
“LDH Acquisition”), for approximately $1.925 billion, all of the outstanding
membership interests of LDH Energy Asset Holdings LLC (“LDH JV OpCo”). In
connection with the LDH Acquisition, Borrower and certain of its Subsidiaries
will contribute approximately $578 million in cash to the LDH Joint Venture in
order to fund the LDH Acquisition (such contribution, the “Initial Investment”).
     B. Regency MLP intends to make certain additional Investments in the LDH
Joint Venture after the date of the Initial Investment.
     C. Borrower has requested that the Administrative Agent and Required
Lenders amend certain provisions of the Credit Agreement as set forth herein.
     D. The Administrative Agent and Required Lenders are willing so to agree
pursuant to the terms and subject to the conditions set forth herein.
     E. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
     In consideration of the premises and the agreements, provisions and
covenants contained herein, the parties hereto hereby agree, on the terms and
subject to the conditions set forth herein, as follows:
     SECTION 1. Amendments to the Credit Agreement.
     (a) The third recital to the Credit Agreement shall be amended by deleting
the phrase “Amendment No. 1” and replacing it with the phrase “Amendment No. 1
to Fourth ARCA” and by deleting the phrase “Amendment No. 2” and replacing it
with the phrase “Amendment No. 2 to Fourth ARCA”.
     (b) The following defined terms shall be added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



  (i)   “Amendment No. 2” shall mean Amendment No. 2 to Fifth Amended and
Restated Credit Agreement, which amends this Agreement, dated as of May 2, 2011,
among Borrower, the Administrative Agent and the Required Lenders.     (ii)  
“Amendment No. 2 Effective Date” shall mean May 2, 2011.     (iii)   “LDH Joint
Venture” shall mean ETP-Regency Midstream Holdings, LLC. The LDH Joint Venture
shall, except as expressly set forth herein, be treated for all purposes as a
“Joint Venture” hereunder.     (iv)   “LDH Joint Venture Initial Investment”
shall mean the “Initial Investment” as defined in the recitals to Amendment
No. 2.     (v)   “LDH Joint Venture Governing Agreement” shall mean that certain
amended and restated operating agreement dated as of May 2, 2011, by and between
Midstream and La Grange.

(c)   Section 1.01 of the Credit Agreement shall be further amended as follows:

  (i)   The definition of “Amendment No. 1” appearing therein as: ““Amendment
No. 1” shall mean Amendment No. 1 to Fourth Amended and Restated Credit
Agreement, dated as of June 15, 2007, among the Borrower, the Administrative
Agent and the Required Lenders.” shall be amended and restated in its entirety
as follows:         “Amendment No. 1 to Fourth ARCA” shall mean Amendment No. 1
to Fourth Amended and Restated Credit Agreement, dated as of June 15, 2007,
among the Borrower, the Administrative Agent and the Required Lenders.     (ii)
  The definition of “Amendment No. 2” appearing therein as ““Amendment No. 2”
shall mean Amendment No. 2 to Fourth Amended and Restated Credit Agreement,
dated as of June 29, 2007, among the Borrower, the Administrative Agent and the
Required Lenders.” shall be amended and restated in its entirety as follows:    
    “Amendment No. 2 to Fourth ARCA” shall mean Amendment No. 2 to Fourth
Amended and Restated Credit Agreement, dated as of June 29, 2007, among the
Borrower, the Administrative Agent and the Required Lenders.     (iii)   The
definition of “Asset Sale” shall be amended by adding the phrase “, the LDH
Joint Venture” following the phrase “RIGS Joint Venture” everywhere it appears
in such definition.     (iv)   The penultimate paragraph of the definition of
“Consolidated EBITDA” shall be amended and restated in its entirety as follows:
        For purposes of calculating Consolidated EBITDA for any Test Period,
(i) net income attributable to the MEP Joint Venture (A) for the Borrower’s four
quarter period ended June 30, 2010, shall be deemed to be equal to $60.0 million
and (B) for the Borrower’s fiscal quarter ended September 30, 2010 and all
periods thereafter, shall be calculated by annualizing the net income
attributable to the

- 2 -



--------------------------------------------------------------------------------



 



      MEP Joint Venture for the most recent fiscal quarter of the Borrower then
ended for which financial statements have been or are required to be delivered
pursuant to Sections 5.01(a) or (b), rather than by calculating the net income
attributable to the MEP Joint Venture for the most recent four quarter period,
(ii) net income attributable to the LDH Joint Venture (A) for the Borrower’s
four quarter period ended June 30, 2011, shall be deemed to be equal to
$40.0 million and (B) for the Borrower’s fiscal quarter ended September 30, 2011
and all periods thereafter, shall be calculated by annualizing the net income
attributable to the LDH Joint Venture for the most recent fiscal quarter of the
Borrower then ended for which financial statements have been or are required to
be delivered pursuant to Sections 5.01(a) or (b), rather than by calculating the
net income attributable to the LDH Joint Venture for the most recent four
quarter period, and (iii) net income attributable to the RIGS Joint Venture
shall be calculated by annualizing the net income attributable to the RIGS Joint
Venture for the most recent fiscal quarter of the Borrower then ended for which
financial statements have been or are required to be delivered pursuant to
Sections 5.01(a) or (b), rather than by calculating the net income attributable
to the RIGS Joint Venture for the most recent four quarter period; provided that
for purposes hereof, net income attributable to the MEP Joint Venture, the LDH
Joint Venture or the RIGS Joint Venture, as the case may be, in respect of any
period shall be the amount of net distributions in cash received from the MEP
Joint Venture, the LDH Joint Venture or the RIGS Joint Venture, as the case may
be, in respect of such period (other than any distributions in cash that are
extraordinary, unusual or non-recurring in nature).

  (v)   The final paragraph of the definition of “Consolidated Interest Expense”
shall be amended by adding the phrase “, the LDH Joint Venture” immediately
following the phrase “RIGS Joint Venture”.     (vi)   the definition of
“Consolidated Net Income” shall be amended by inserting, in the proviso
appearing at the end thereof, the phrase “, the LDH Joint Venture” immediately
following the phrase “MEP Joint Venture”.     (vii)   The definition of “Joint
Venture” shall be amended by adding the phrase “, the LDH Joint Venture”
immediately following the phrase “RIGS Joint Venture”.     (viii)   The
definition of “Permitted Acquisition” shall be amended by inserting, at the end
thereof, the following sentence: “Additionally, for the avoidance of doubt, the
LDH Joint Venture Initial Investment shall be a Permitted Acquisition provided
that clauses (a) through (g) of this definition are satisfied; it being
understood and agreed that any limited liability company interests in the LDH
Joint Venture owned by Borrower or any other Loan Party shall be required to be
pledged pursuant to Section 5.11(b)(i) hereof.”     (ix)   The last sentence of
the definition of “Subsidiary” shall be amended and restated in its entirety as
follows:         Notwithstanding any of the foregoing, none of Edwards Lime
Gathering LLC, the RIGS Joint Venture, the MEP Joint Venture nor the LDH Joint
Venture shall be a Subsidiary for so long as it is a Joint Venture (except, with
respect to the

- 3 -



--------------------------------------------------------------------------------



 



      RIGS Joint Venture, the MEP Joint Venture and the LDH Joint Venture, as
applicable, as shall be otherwise expressly set forth herein).

(d)   Section 5.01(a) of the Credit Agreement shall be amended as follows:

  (i)   by deleting the phrase “and (iii)” and replacing it with the phrase “,
(iii)” and     (ii)   by inserting, immediately following the phrase “within
30 days after the MEP Joint Venture files such reports with the SEC”, the phrase
“ and (iv) as soon as reasonably available and in any event within 120 days
after the end of each fiscal year, the LDH Joint Venture’s consolidated balance
sheet, income statement and cash flow statement for such fiscal year prepared in
accordance with GAAP (with footnotes to such financial statements), together
with an audit report thereon by an independent accounting firm of established
national reputation”.

(e)   Section 5.01(b) of the Credit Agreement shall be amended as follows:

  (i)   by deleting the phrase “and (iii)” and replacing it with the phrase “,
(iii)” and     (ii)   by inserting, immediately following the phrase “within
30 days after the MEP Joint Venture files such reports with the SEC”, the phrase
“and (iv) as soon as reasonably available and in any event within 60 days after
the end of each of the first three fiscal quarters of each fiscal year, the LDH
Joint Venture’s unaudited consolidated balance sheet and unaudited income
statement for such quarter and unaudited cash flow statement for such
year-to-date period prepared in accordance with GAAP”.

     (f) Section 5.11(b) of the Credit Agreement shall be amended by inserting,
immediately following “the MEP Joint Venture” the phrase “, the LDH Joint
Venture”.
     (g) Section 6.04 of the Credit Agreement shall be amended as follows:

  (i)   in clause (i) thereof by inserting, immediately before both occurrences
of the phrase “and the MEP Joint Venture)” , the phrase “, the LDH Joint
Venture”;     (ii)   in clause (j) thereof by inserting, immediately following
both occurrences of the phrase “(other than the RIGS Joint Venture” the phrase
“, the LDH Joint Venture”;     (iii)   in clause (p) thereof, deleting “and”;  
  (iv)   in clause (q) thereof, deleting “.” and replacing it with “; and”;    
(v)   adding at the end thereof a new clause (r) as follows:

     “(r) other Investments in the LDH Joint Venture in an aggregate amount not
to exceed at any time outstanding $150.0 million made pursuant to the terms of
the LDH Joint Venture Agreement; provided that the proceeds of such Investments
are applied by the LDH Joint Venture to fund (x) growth capital expenditures
that would constitute growth Capital Expenditures if such capital expenditures
were made by the Reporting En-

- 4 -



--------------------------------------------------------------------------------



 



tity and (y) acquisitions that would constitute Acquisitions were such
acquisitions made by the Reporting Entity.”
     (h) Section 6.09 of the Credit Agreement shall be amended, in clause
(b) thereof, by deleting the phrase “and (q)” and replacing it with the phrase
“, (q) and (r)”.
     SECTION 2. Conditions Precedent. The effectiveness of this Amendment is
subject to the following conditions:
     (a) The Administrative Agent shall have received signature pages for this
Amendment from Borrower and the Required Lenders;
     (b) Borrower shall deliver or cause to be delivered a legal opinion of
counsel to Borrower, together with any additional legal opinions or other
documents reasonably requested by the Administrative Agent in connection
herewith;
     (c) the Administrative Agent shall have received from Borrower a
certificate, executed by the secretary of Borrower (or such other officer as may
be acceptable to the Administrative Agent) in form and substance satisfactory to
the Administrative Agent, attaching a copy of the resolutions, in form and
substance reasonably satisfactory to the Administrative Agent, of the Board of
Directors (or similar body) of Borrower (or a duly authorized committee thereof)
authorizing the execution, delivery and performance of this Amendment and the
definitive documentation relating to the Initial Investment and the related
transactions (including this Amendment);
     (d) the Administrative Agent shall have received all material agreements
and definitive documentation relating to the LDH Joint Venture, including
(without limitation) the LDH Joint Venture Governing Agreement and such other
agreements as the Administrative Agent may reasonably request, all in form and
substance reasonably satisfactory to the Administrative Agent; and
     (e) Borrower shall have paid all amounts owed pursuant to Section 7 hereof.
     SECTION 3. Representations and Warranties. Borrower represents and warrants
to the Administrative Agent and each of the Lenders that:
     (a) This Amendment is within Borrower’s organizational powers and has been
duly authorized by all necessary organizational action on the part of Borrower.
This Amendment has been duly executed and delivered by Borrower and constitutes,
a legal, valid and binding obligation of Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. This Amendment will not violate any Requirement of Law in
any material respect, will not violate or result in a default or require any
consent or approval under any indenture, agreement or other instrument binding
upon any Company or its property, or give rise to a right there-under to require
any payment to be made by any Company, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.
     (b) After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement or in any Loan
Document are true and correct in all

- 5 -



--------------------------------------------------------------------------------



 



material respects (it being understood and agreed that any representation or
warranty that by its terms is made as of a specified date shall be required to
be true and correct in all material respects as of a specified date).
     (c) After giving effect to this Amendment, no Default or Event of Default
has occurred or is continuing.
     SECTION 4. Credit Agreement. Except as specifically provided hereby, the
Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof. After the date hereof,
any reference to the Credit Agreement in any Loan Document shall mean the Credit
Agreement as modified hereby. This Amendment shall be a Loan Document for all
purposes.
     SECTION 5. Applicable Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.
     SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract. Delivery of an executed signature
page of this Amendment by facsimile or “pdf file” transmission shall be
effective as delivery of a manually executed counterpart hereof.
     SECTION 7. Expenses. Borrower agrees to reimburse the Administrative Agent
for the reasonable out-of-pocket expenses incurred by it in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent.
     SECTION 8. Headings. The Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Signature pages to follow]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

                  REGENCY GAS SERVICES LP,    
 
                By: Regency OLP GP LLC, its general partner    
 
           
 
  By:   /s/ Thomas E. Long
 
Name: Thomas E. Long    
 
      Title: Vice President    

Regency — Amendment No. 2

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A. (as successor to
Wachovia Bank, National Association), as
Administrative Agent and a Lender
      By:   /s/ Janet W. Paige         Name:   Janet W. Paige        Title:  
Assistant Vice President     

Regency — Amendment No. 2

 



--------------------------------------------------------------------------------



 



             
 
        , as a                           Lender    
 
           
 
  By:    
 
Name:    
 
      Title:    

Regency — Amendment No. 2

 